UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6028


GEORGE MUDD,

                 Plaintiff – Appellant,

          v.

IRWIN W. FISH,

                 Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00641-jlk-mfu)


Submitted:   June 23, 2010                 Decided:   July 15, 2010


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Mudd, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George   Mudd   appeals       the   district    court’s   order

granting Defendant summary judgment on what it construed as an

action brought pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).           We have reviewed

the record and find no reversible error.        Accordingly, we affirm

the district court’s order.         See Mudd v. Fish, No. 7:08-cv-

00641-jlk-mfu (W.D. Va. Nov. 24, 2009).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    2